DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
Claims 1, 3, 5-8 and 16-19 are in condition for allowance. In the restriction requirement of January 29, 2021, the Examiner required a restriction between the composition claims and the method claims. Applicant elected, on March 8, 2021, the composition claims of Group I, claims 1-8 and 13-15. The requirement for restriction, as set forth in the Office action mailed on January 29, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP §821.04(a). The requirement for restriction between the composition claims and the method claims has been withdrawn and the full scope of the method claims has been examined and amended claims 16-19 are deemed allowable.
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP §804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should any changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Brow on December 17, 2021.
	The application has been amended as follows:

(currently amended) A composition, comprising: 
DNA comprising SEQ ID NO:2 or , and 
a pair of primers complementary to primer binding sites within SEQ ID NO:2 or .  

(canceled

(currently amended1, further comprising a detection probe oligonucleotide, wherein the detection probe oligonucleotide comprises a region that is complementary to a portion of said 

(canceled


(currently amended3, wherein said detection probe oligonucleotide comprises a reporter molecule.  

(original) The composition of claim 5, where said reporter molecule comprises a fluorophore.  

(previously presented) The composition of claim 3, wherein said detection probe oligonucleotide comprises a flap sequence.  

(currently amended) The composition of claim 1, further comprising one or more of: 


- a detection probe oligonucleotide; 
- a FRET cassette; 
- a FEN-1 endonuclease; 
- a thermostable DNA polymerase.  

9-12. 	(cancelled)  
  
13. 	(canceled

14. 	(cancelled)  

15. 	(canceled

16. 	(
a) treating DNA from a sample with a bisulfite reagent to produce a bisulfite- converted B3GALT6 DNA; 
; and
c) detecting an amplified B3GALT6 DNA or the full complement thereof.  

17. 	( bisulfite-converted B3ALT6 DNA comprising SEQ ID NO: 2 with a detection probe oligonucleotide.  

18. 	(

19. 	(

20. 	(cancelled)  

21. 	(canceled

22. 	(canceled

23. 	(canceled

24. 	(canceled

25. 	(canceled

26-27. (cancelled)


Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
	Claims 1, 3 and 5-8 are directed to a composition of a bisulfite-converted B3GALT6 DNA comprising SEQ ID NO: 2 and a pair of primers complementary to primer binding sites within SEQ ID NO: 2. Claims 16-19 are directed to a method of treating DNA with a bisulfite reagent to produce a bisulfite-converted B3GALT6 DNA, amplifying a region using a pair of nucleic acid primers, and detecting an amplified bisulfite-converted B3GALT6 DNA comprising SEQ ID NO: 2.
The nucleic acid compositions comprising SEQ ID NO: 2 are not naturally occurring because they have been bisulfite treated which chemically modifies non-methylated cytosines. With respect to the claims previously rejected under 35 USC 101, claims 1, 3 and 5-8 are now drawn to a compositions that include a bisulfite converted 
The prior art teaches the B3GALT6 gene (see Bai et al J Biological Chem (2001) 276:51, 48189-48195). The prior art does not teach bisulfite treating B3GALT6. Thus, the prior art does not teach or suggest compositions comprising a bisulfite-converted B3GALT6 DNA comprising SEQ ID NO: 2 and a pair of primers, or a method of bisulfite treating DNA and detecting an amplified bisulfite-converted B3GALT6 DNA comprising SEQ ID NO: 2. The art previously cited was directed towards bisulfite converted B3GALT6 DNA, not specifically limited to SEQ ID NO: 2, and oligonucleotides that hybridized thereto. The claims have been amended to limit the bisulfite converted B3GALT6 DNA to SEQ ID NO: 2. Additionally, Applicant has filed a declaration under 35 USC 1.130 that the previously cited reference WO 2017/192221 to Allawi, as well as provisional application 62/332,295, are the inventor’s own work and thus the prior art exception under 35 USC 102(b)(2)(A) applies. 
Thus, the art does not teach or suggest all of the limitations of the instant claims.
As discussed above, the method claims, namely claims 16-18 have been rejoined because they require all of the limitations of the allowable products.


Claims 1, 3, 5-8, and 16-19 are allowed.




CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JENNIFER L. OVERLY/Examiner, Art Unit 1634                        
                                                                                                                                                                                
/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        December 30, 2021